DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-21 are under examination. 
This application is a continuation of U.S. Patent Application No. 16/045,043 filed 7/25/2018, now U.S. Patent 10,973,928, which claims priority to U.S. Patent Application No. 15/227,418, filed August 3, 2016, now US Patent No. 10,265,417, which is a continuation of US Patent Application No. 13/023,918, filed February 9, 2011, now abandoned, which is a continuation of US Patent Application No. 10/573,600, filed March 24, 2006, now US Patent No. 7,906,111, issued March 15, 2011, which is a national stage application under 35 USC § 371 of PCT/US04/028817, filed September 30, 2004, which claims the benefit under 35 USC §119(e) of the priority of US Patent Application No. 60/508,226, filed September 30, 2003 and US Patent Application No. 60/566,546, filed April 29, 2004. The provisional applications support AAV9.
The first line should be updated. 

The instant claims have been modeled after those in US 16/045043 for which applicants have provided arguments that the specification details the 5% of amino acids that can be modified without altering the function of the AAV capsid. Hence, the remaining issues are those below related to language and ODP. 

Information Disclosure Statement
Information disclosure statements filed 12/9/19, 3/21/19 and 10/29/18 have been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  The documents listed as duplicate references, Search Reports, declarations, oppositions, correspondence in other cases and office actions have been considered but have been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  
Several of the Communications were not in English and/or could not be identified in the file, these have been marked off of the IDS. For example a communication (261 of 5/27/2020) for EPO application 17153156.9 dated 5/31/2017 was found but not one for that listed. Similarly, a single office action for Japanese 2015114170 listing the following was found which did not match any dates. 

    PNG
    media_image1.png
    66
    310
    media_image1.png
    Greyscale

In cases where the dates found in the document were close to those listed, these are noted in the IDS.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 recite the limitation "the minigene" in line 8.  There is insufficient antecedent basis for this limitation in the claim. This is true of claim 8 and 15. 


Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4, 6-11, 13-18, 20 and 21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 and 13-18 of U.S. Patent 10,786,568, claims 1-21 of U.S. Patent 10,265,417, claims 1-22 of U.S. Patent 10,485,883 and claims 1-11 of U.S. Patent 10,973,928. 
Claims 1-4, 6-11, 13-18, 20 and 21 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14, 16-18, 20 and 21 of U.S. application 16/564,537, claims 1-12, 16 and 38 of U.S. 16/487,690 and claims 1-19 and 22 of 16/935,121. 
		An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims of the instant invention are generic to all that is recited in claims 1-11 and 13-18 of U.S. Patent 10,786,568, claims 1-21 of U.S. Patent 10,265,417, claims 1-22 of U.S. Patent 10,485,883 and claims 1-11 of U.S. Patent 10,973,928, claims 1-14, 16-18, 20 and 21 of U.S. application 16/564,537, claims 1-12, 16 and 38 of U.S. application 16/487,690 and claims 1-19 and 22 of U.S. application 16/935,121. That is, the cited claims of U.S. Patent 10,786,568, U.S. Patent 10,265,417, U.S. Patent 10,485,883, U.S. Patent 10,973,928, U.S. application 16/487,690 and U.S. application 16/935,121 anticipate and fall entirely within the scope of the rejected claims of the instant application. Specifically, the manufacturing at the time of filing was not made by another materially different process thus rendering the product and the process of making not patentably distinct, see MPEP § 806.05. 
	The sequence of AAVhu68 Vp1 is 100% identical to SEQ ID NO:123 as set forth below.
Range 1: 1 to 736GraphicsNext MatchPrevious Match
Alignment statistics for match #1
NW Score
Identities
Positives
Gaps
3977
734/736(99%)
734/736(99%)
0/736(0%)

Query  1    MAADGYLPDWLEDNLSEGIREWWALKPGAPQPKANQQHQDNARGLVLPGYKYLGPGNGLD  60
            MAADGYLPDWLEDNLSEGIREWWALKPGAPQPKANQQHQDNARGLVLPGYKYLGPGNGLD
Sbjct  1    MAADGYLPDWLEDNLSEGIREWWALKPGAPQPKANQQHQDNARGLVLPGYKYLGPGNGLD  60

Query  61   KGEPVNAADAAALEHDKAYDQQLKAGDNPYLKYNHADAEFQERLKEDTSFGGNLGRAVFQ  120
            KGEPVN ADAAALEHDKAYDQQLKAGDNPYLKYNHADAEFQERLKEDTSFGGNLGRAVFQ
Sbjct  61   KGEPVNEADAAALEHDKAYDQQLKAGDNPYLKYNHADAEFQERLKEDTSFGGNLGRAVFQ  120

Query  121  AKKRLLEPLGLVEEAAKTAPGKKRPVEQSPQEPDSSAGIGKSGAQPAKKRLNFGQTGDTE  180
            AKKRLLEPLGLVEEAAKTAPGKKRPVEQSPQEPDSS GIGKSGAQPAKKRLNFGQTGDTE
Sbjct  121  AKKRLLEPLGLVEEAAKTAPGKKRPVEQSPQEPDSSVGIGKSGAQPAKKRLNFGQTGDTE  180

Query  181  SVPDPQPIGEPPAAPSGVGSLTMASGGGAPVADNNEGADGVGSSSGNWHCDSQWLGDRVI  240
            SVPDPQPIGEPPAAPSGVGSLTMASGGGAPVADNNEGADGVGSSSGNWHCDSQWLGDRVI
Sbjct  181  SVPDPQPIGEPPAAPSGVGSLTMASGGGAPVADNNEGADGVGSSSGNWHCDSQWLGDRVI  240

Query  241  TTSTRTWALPTYNNHLYKQISNSTSGGSSNDNAYFGYSTPWGYFDFNRFHCHFSPRDWQR  300
            TTSTRTWALPTYNNHLYKQISNSTSGGSSNDNAYFGYSTPWGYFDFNRFHCHFSPRDWQR
Sbjct  241  TTSTRTWALPTYNNHLYKQISNSTSGGSSNDNAYFGYSTPWGYFDFNRFHCHFSPRDWQR  300

Query  301  LINNNWGFRPKRLNFKLFNIQVKEVTDNNGVKTIANNLTSTVQVFTDSDYQLPYVLGSAH  360
            LINNNWGFRPKRLNFKLFNIQVKEVTDNNGVKTIANNLTSTVQVFTDSDYQLPYVLGSAH
Sbjct  301  LINNNWGFRPKRLNFKLFNIQVKEVTDNNGVKTIANNLTSTVQVFTDSDYQLPYVLGSAH  360

Query  361  EGCLPPFPADVFMIPQYGYLTLNDGSQAVGRSSFYCLEYFPSQMLRTGNNFQFSYEFENV  420
            EGCLPPFPADVFMIPQYGYLTLNDGSQAVGRSSFYCLEYFPSQMLRTGNNFQFSYEFENV
Sbjct  361  EGCLPPFPADVFMIPQYGYLTLNDGSQAVGRSSFYCLEYFPSQMLRTGNNFQFSYEFENV  420

Query  421  PFHSSYAHSQSLDRLMNPLIDQYLYYLSKTINGSGQNQQTLKFSVAGPSNMAVQGRNYIP  480
            PFHSSYAHSQSLDRLMNPLIDQYLYYLSKTINGSGQNQQTLKFSVAGPSNMAVQGRNYIP
Sbjct  421  PFHSSYAHSQSLDRLMNPLIDQYLYYLSKTINGSGQNQQTLKFSVAGPSNMAVQGRNYIP  480

Query  481  GPSYRQQRVSTTVTQNNNSEFAWPGASSWALNGRNSLMNPGPAMASHKEGEDRFFPLSGS  540
            GPSYRQQRVSTTVTQNNNSEFAWPGASSWALNGRNSLMNPGPAMASHKEGEDRFFPLSGS
Sbjct  481  GPSYRQQRVSTTVTQNNNSEFAWPGASSWALNGRNSLMNPGPAMASHKEGEDRFFPLSGS  540

Query  541  LIFGKQGTGRDNVDADKVMITNEEEIKTTNPVATESYGQVATNHQSAQAQAQTGWVQNQG  600
            LIFGKQGTGRDNVDADKVMITNEEEIKTTNPVATESYGQVATNHQSAQAQAQTGWVQNQG
Sbjct  541  LIFGKQGTGRDNVDADKVMITNEEEIKTTNPVATESYGQVATNHQSAQAQAQTGWVQNQG  600

Query  601  ILPGMVWQDRDVYLQGPIWAKIPHTDGNFHPSPLMGGFGMKHPPPQILIKNTPVPADPPT  660
            ILPGMVWQDRDVYLQGPIWAKIPHTDGNFHPSPLMGGFGMKHPPPQILIKNTPVPADPPT
Sbjct  601  ILPGMVWQDRDVYLQGPIWAKIPHTDGNFHPSPLMGGFGMKHPPPQILIKNTPVPADPPT  660

Query  661  AFNKDKLNSFITQYSTGQVSVEIEWELQKENSKRWNPEIQYTSNYYKSNNVEFAVNTEGV  720
            AFNKDKLNSFITQYSTGQVSVEIEWELQKENSKRWNPEIQYTSNYYKSNNVEFAVNTEGV
Sbjct  661  AFNKDKLNSFITQYSTGQVSVEIEWELQKENSKRWNPEIQYTSNYYKSNNVEFAVNTEGV  720

Query  721  YSEPRPIGTRYLTRNL  736
            YSEPRPIGTRYLTRNL
Sbjct  721  YSEPRPIGTRYLTRNL  736
	Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the U.S. Patent 10,786,568, U.S. Patent 10,265,417, U.S. Patent 10,485,883, U.S. Patent 10,973,928, U.S. application 16/564,537, U.S. application 16/487,690 and U.S. application 16/935,121, then two different assignees would hold a patent to the claimed invention of U.S. Patent 10,786,568, U.S. Patent 10,265,417, U.S. Patent 10,485,883, U.S. Patent 10,973,928, U.S. application 16/564,537, U.S. application 16/487,690 and U.S. application 16/935,121, and thus improperly there would be possible harassment by multiple assignees.
This is a provisional obviousness-type double patenting rejection in part because the conflicting claims in some of applications have not in fact been patented.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633